Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys for Plaintiff
Off-White LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,

 Plaintiff
                                                           21-cv-3628 (PAE)
 v.

 A18059750343, A18120987426, A686869, A686899,
 AMAZONFACEMASK, ANDYGOTO, ANDYUIONS,                 UNSEALING ORDER
 BABYHOMEDH88,                BEAUTYHOUSES,
 COMEYOU5566,            DESIGNERCLOTHING3,
 DHGATECLOTHEY,                  DHGATEIONS,
 DHGATEKINGTUN,                   DHGATESFS,
 DOLLSOFFLOUISRO, DONNYSTORE, GODYSIA,
 HELLOIDH, HOMEGOODSSTORE, JEANSSTORE,
 JJKINGS,   JUBU,   KLL1235,   KUNDHGATEY,
 LACEWIGHOUSE,      LIN19860827,    LING16888,
 LING1888,     LPPOSP,      LUXURYOFFSTORE,


                                         1
 MCLOTHING, MENGYADELOVE, METEORSTORE,
 MOINIUO,  MOMOFASHIONSO,     MYHOODIES,
 NAMELUXURY,              NEWESSENTIALS,
 NEWSDHGATEI,          OFFAIRWHITESTORE,
 OFFHOTWHITE,    OW_STORE,    PPDHGATES,
 QIANGDHGATES,      QUICKCN,     RACECN,
 RUNTIMUIJON, SONGDHGATES, TIDEATTIRE,
 UNIONBUYDO, WANKEYUN, WHATSYOURDH,
 YATESTORES, YUDANBA, YUDANBC, YUDANBD,
 YUDANBH, YUDANBI, ZHIYONGBA, ZHIYONGBC,
 ZHIYONGBD, ZHIYONGBH, ZHIYONGBI and
 ZZY003,


       WHEREAS the Court orders that this Action be unsealed, and Records Management

upload all documents filed to date on the Electronic Case Filing system.



SO ORDERED.

              0D\
SIGNED this _____                                   1:00 __.m.
                    day of ____________, 2021, at _______ p
New York, New York
                                                            
                                                        _________________________________
                                                        HON. PAUL A. ENGELMAYER
                                                        UNITED STATES DISTRICT JUDGE




                                                2
